Title: From Thomas Jefferson to John Minor, 25 November 1807
From: Jefferson, Thomas
To: Minor, John


                        
                            Dear Sir
                            
                            Washington Novr. 25. 07.
                        
                        Your favor of the 23. came to hand last night, & I thank you for your attention to the letter to mrs
                            Dangerfield, whose answer I have recieved. percieving that you are rendered unquiet by the impudent falsehoods with which
                            the newspapers have tormented the public feelings lately, in a moment of extraordinary anxiety, I must assure you that
                            these articles are all demonstrably false, that is to say, the information of about 3. or 4. weeks ago that the ministers
                            on both sides had given out and that all things were amicably arranged; that which followed a week after assuring us all
                            negociation was at an end & war inevitable, that is to say, Capt. Doane’s news; & that followed a few days ago of
                            Bonaparte’s pretended answers to queries, extending his decree to us, coming viâ Antwerp & Bordeaux. it is believed that
                            the last was fabricated in Boston to counteract the war-news from England then afloat.   I have no doubt Monroe is coming
                            home & that he, as well as the Revenge, may be expected about the last of the month. and I think it possible he may be
                            the bearer of propositions for a middle ground between us, modifying what we have deemed indispensable; consequently that
                            there will be time still employed in these things crossing & recrossing the Atlantic, during which peace may take place
                            in Europe, which of course removes all ground of dispute between us till another war. as to the Chesapeake, there is no
                            doubt they will make some satisfaction of some sort. this is my present idea of the present state of things with that
                            country, but founded as you will percieve on possibilities only and conjectures, which one week may ascertain. I salute
                            you with great friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    